Rose, J.,
dissenting;
I adhere to the former opinion, 104 Neb. 260, that a qualified and acting policeman of the city of Omaha is an officer appointed for a “regular term” within the meaning of the workmen’s compensation act. The appointment of a policeman for the city of .Omaha is an appointment for life or during good behávior. The term of office under such an appointment is for a regular term. A term of office for life or during good behavior has been understood generally from the foundation of the Republic to be a regular term of office. Judges of the supreme court of the United States have a “regular term of office,” though appointed for life, and the reserved power of the people to put an end to their judicial tenure or to abolish their offices by constitutional amendment does not change the meaning of those words. There is no reason why the term of an officer appointed for life or during good behavior is not as regular a term as the term of another officer whose official tenure *452terminates by statute at a fixed period of two years. For the purposes of language in expressing the legislative will, one term is as regular as the other. By the true test of regularity there is no room for distinction. The statute does not say that a “regular term” has “a fixed and definite duration.” Those expressions are not in the statute; nor are they proper definitions of words used or any part of any reasonable interpretation of a legislative enactment. The expression “fixed and definite duration” or the equivalent thereof would have been used had the lawmakers intended to make “a date of termination” a part of a regular term.
A city free from negligence is not pecuniarily liable for the death of a policeman killed in the performance of a governmental duty and can only be made so by the legislature under the present Constitution. The power to create such a liability was not committed to the courts. In law, courts are as powerless to create such a liability by interpretation as by direct legislation. Those who assert against a city not guilty of negligence claims for compensation on account of the death of a policeman killed in the line of his duty should find the city’s liability in the written language of a statute. That liability of the city of Omaha is not in the workmen’s compensation act, and I dissent from the opinion so holding.